Citation Nr: 0008231	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-03 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
spondylolisthesis, L4 over L5.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945 and from July 1949 to June 1966.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

In November 1999, the veteran had a hearing before the 
undersigned.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's spondylolisthesis, L4 over L5, manifested 
primarily by complaints of pain and limitation of motion, is 
productive of no more than moderate impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
spondylolisthesis, L4 over L5, have not been met.   
38 U.S.C.A. § 1155, 5107(a) (West 1991); 38 C.F.R. § 4.1, 
4.2, 4.7, 4.71a, Diagnostic Code 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim). 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1999) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the service-connected spondylolisthesis.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to the disability.  
In this regard, where (as here) entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Although the recorded 
history of a disability is for consideration in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The veteran's spondylolisthesis, L4 over L5, is rated in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
Under that code, a 20 percent rating is warranted for moderate 
intervertebral disc syndrome, manifested by recurring attacks.  
A 40 percent evaluation is assignable when there is severe 
intervertebral disc syndrome, manifested by recurring attacks 
with intermittent relief.  A 60 percent rating is warranted 
for pronounced impairment, manifested by symptoms compatible 
with sciatic neuropathy and characteristic pain, as well as 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc.  In such cases, there is little intermittent relief.

Also potentially applicable in rating the veteran's low back 
disability are 38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 
5295.  Under Diagnostic Code 5292 a 20 percent rating is 
warranted for moderate limitation of low back motion, while a 
40 percent rating is warranted for severe limitation of low 
back motion.

Under Diagnostic Code 5295, a 20 percent rating is warranted 
for lumbosacral strain when there is muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, 
in the standing position.  A 40 percent rating is warranted 
for severe impairment when there is listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals, 
hereinafter Court) has considered the question of functional 
loss as it relates to the adequacy of assigned disability 
ratings.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
DeLuca, the Court held that 38 C.F.R. § 4.40 required 
consideration of factors such as lack of normal endurance, 
functional loss due to pain, and pain on use; specifically 
limitation of motion due to pain on use including during 
flare-ups.  The Court also held that 38 C.F.R. § 4.45 
required consideration of weakened movement, excess 
fatigability, and incoordination.  Moreover, the Court stated 
that there must be a full description of the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. 
§ 4.10.  

This appeal stems from the denial of a reopened increased 
rating claim received on March 26, 1997.  Clinical evidence 
as to the status of the disability at issue dated within one 
year prior to receipt of the reopened claim are not of 
record.  The report of a May 1997 VA orthopedic examination, 
private reports of X-rays, magnetic resonance imaging (MRI), 
and computerized tomography (CT), performed in March 1998, 
and the transcript of the veteran's November 1999 hearing 
before the undersigned show that the veteran's service-
connected low back disorder is manifested primarily by 
complaints of pain and limitation of motion.  His range of 
low back motion consists of forward flexion to 65 degrees; 
backward extension to 20 degrees; lateral flexion to 20 
degrees, bilaterally; and rotation to 10 degrees, 
bilaterally.  Although there is radiographic evidence of 
moderate to severe DDD and marked degenerative changes in the 
lumbosacral spine, the preponderance of the evidence does not 
reflect a severe level of impairment due to his service-
connected low back disorder.  For example, on VA examination 
in May 1997, the examiner noted there is no objective 
evidence of painful motion.  The objectively demonstrated 
limitation of motion may not be characterized as more than 
moderate in degree.  Moreover, there is no recent recorded 
medical history of recurring attacks with intermittent 
relief.  While there is a recorded history of complaints 
compatible with sciatic neuropathy in the transcript of the 
veteran's hearing before the undersigned, the most recent 
medical evidence shows no muscle spasm or neurologic deficits 
in the lower extremities appropriate to the site of the 
diseased disc.  Moreover, there is no objective evidence of 
listing of the whole spine to the opposite side; positive 
Goldthwait's sign; marked limitation of forward bending in 
the standing position; or abnormal mobility on forced motion.  
Finally, there is no recent recorded history of flare-ups nor 
is there recent objective evidence of a lack of normal 
endurance; functional loss due to pain, and pain on use; 
weakened movement; muscle atrophy; excess fatigability; or 
incoordination associated with the veteran's service-
connected back disability.  While the veteran's low back 
disability may impair his ability to perform household 
chores, that, by itself, is not dispositive of the issue.  
Rather, the veteran's level of impairment in earning 

capacity in civilian occupations, which results from his low 
back disability is the essential element in establishing the 
proper rating.  In this case, the preponderance of the 
evidence more nearly approximates the criteria for a moderate 
level of impairment and is reflected by the current 20 
percent evaluation.  Accordingly, the appeal is denied. 

In arriving at this decision, the Board has considered the 
possibility of referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of an 
extraschedular rating.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (1999).  

The veteran has not been employed for many years, but there 
is no evidence that he was terminated from any period of 
employment because of his service-connected back disability.  
Unemployment is not synonymous with unemployability.  
Although recent radiographic studies of his back have been 
performed, there is no evidence that he has had required any 
recent outpatient treatment, much less frequent 
hospitalization for that disability.  In essence, the record 
shows that the manifestations of his low back disability are 
those contemplated by the current evaluation.  It must be 
emphasized that disability ratings are not job-specific.  
They represent as far as can practicably be determined the 
average impairment in earning capacity as a result of 
diseases or injuries encountered incident to military service 
and their residual conditions in civilian occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Absent evidence to the contrary, the Board finds no reason 
for referral of this case to the Director of VA Compensation 
and Pension purposes for a rating outside the regular 
schedular criteria.



ORDER

Entitlement to a rating in excess of 20 percent for 
spondylolisthesis of L4 over L5 is denied.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

